TO THE AGREEMENT AND PLAN OF MERGER DATED MARCH 27, 2008 AMONG ATC, AMI AND ATC
SUB




2008 Incentive Stock Option Plan











--------------------------------------------------------------------------------

 







ANGSTROM TECHNOLOGIES CORP. 2008 STOCK  INCENTIVE PLAN




1.

Purposes of the Plan.  The purposes of this Angstrom Technologies Corp. 2008
Stock Incentive Plan are to attract and retain the best available personnel for
positions of substantial responsibility, to provide additional incentive to
Employees and Consultants, and to promote the success of the Company's business.
 Awards granted under the Plan may be Incentive Stock Options, Nonqualified
Stock Options, Restricted Stock Awards, Performance Units, Performance Shares or
Stock Appreciation Rights.




2.

Definitions.  As used herein, the following definitions shall apply:




(a)

“Administrator” means the Board or any Committee or person as shall be
administering the Plan, in accordance with Section 4 of the Plan.




(b)

“Applicable Law” means the legal requirements relating to the administration of
the Plan under applicable federal, state, local and foreign corporate, tax and
securities laws, and the rules and requirements of any stock exchange or
quotation system on which the Common Stock is listed or quoted.




(c)

“Award” means an Option, Stock Appreciation Right, Restricted Stock Award,
Performance Unit or Performance Share granted under the Plan.




(d)

“Award Agreement” means a written agreement by which an Award is evidenced.




(e)

“Board” means the Board of Directors of the Company.




(f)

“Change in Control” means the happening of any of the following:




(i)

When any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, a Subsidiary or a Company employee benefit
plan, including any trustee of such plan acting as trustee) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50 percent or more of
the combined voting power of the Company's then outstanding securities; or




(ii)

The occurrence of a transaction requiring shareholder approval, and involving
the sale of all or substantially all of the assets of the Company or the merger
of the Company with or into another corporation.




(g)

“Change in Control Price” means, as determined by the Board,




(i) the highest Fair Market Value of a Share within the 60-day period
immediately preceding the date of determination of the Change in Control Price
by the Board (the “60-Day Period”), or














--------------------------------------------------------------------------------

 







(ii) the highest price paid or offered per Share, as determined by the Board, in
any bona fide transaction or bona fide offer related to the Change in Control of
the Company, at any time within the 60-Day Period, or




(iii) some lower price as the Board, in its sole and absolute discretion,
determines to be a reasonable estimate of the fair market value of a Share.




(h)

“Code” means the Internal Revenue Code of 1986, as amended.




(i)

“Committee” means a Committee appointed by the Board in accordance with Section
4 of the Plan.




(j)

“Common Stock” means the Common Stock, $.001 value, of Angstrom Technologies
Corp.




(k)

“Company” means Angstrom Technologies Corp., a Nevada corporation.




(l)

“Consultant” means any person, including an advisor or broker, engaged by the
Company or a Parent or Subsidiary to render services and who is compensated for
such services, including without limitation non-Employee Directors who are paid
only a director's fee by the Company or who are compensated by the Company for
their services as non-Employee Directors. In addition, as used herein,
“consulting relationship” shall be deemed to include service by a non-Employee
Director as such.




(m)

“Continuous Status as an Employee or Consultant” means that the employment or
consulting relationship is not interrupted or terminated by the Company, any
Parent or Subsidiary.  Continuous Status as an Employee or Consultant shall not
be considered interrupted in the case of (i) any leave of absence approved in
writing by the Board, an Officer, or a person designated in writing by the Board
or an Officer as authorized to approve a leave of absence, including sick leave,
military leave, or any other personal leave; provided, however, that for
purposes of Incentive Stock Options, any such leave may not exceed 90 days,
unless reemployment upon the expiration of such leave is guaranteed by contract
(including certain Company policies) or statute, or (ii) transfers between
locations of the Company or between the Company, a Parent, a Subsidiary or
successor of the Company; or (iii) a change in the status of the Grantee from
Employee to Consultant or from Consultant to Employee.




(n)

“Covered Stock” means the Common Stock subject to an Award.




(o)

“Date of Grant” means the date on which the Administrator makes the
determination granting the Award, or such other later date as is determined by
the Administrator. Notice of the determination shall be provided to each Grantee
within a reasonable time after the Date of Grant.




(p)

“Date of Termination” means the date on which a Grantee’s Continuous Status as
an Employee or Consultant terminates.














--------------------------------------------------------------------------------

 







(q)

“Director” means a member of the Board.




(r)

“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code.




(s)

“Employee” means any person, including Officers and Directors, employed by the
Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director's fee by the Company shall be sufficient to
constitute “employment” by the Company.




(t)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.




(u)

“Fair Market Value” means, as of any date, the value of Common Stock determined
as follows:




(i)

If the Common Stock is then listed on a national securities exchange, the Fair
Market Value of a Share of Common Stock shall be the closing sales price for
such stock as quoted on such exchange on the day of determination, or, if there
was no sale of Shares of Common Stock on such date, for the last preceding date
on which there was a sale of Shares of Common Stock on such exchange, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;




(ii)

If the Common Stock is not then listed on a national securities exchange but is
then traded on an over-the-counter market, the Fair Market Value of a Share of
Common Stock shall be the mean between the high bid and low asked prices for the
Common Stock on the day of determination, or, if there was not bid and asked
quotation on such date, for the last preceding date on which there was a bid and
asked quotation for the Common Stock in such market, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable;




(iii)

In the absence of an established market for the Common Stock, the Fair Market
Value shall be determined in good faith by the Administrator, in accordance with
Section 409A of the Code.




(v)

“Grantee” means an individual who has been granted an Award.




(w)

“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.




(x)

“Mature Shares” means Shares for which the holder thereof has good title, free
and clear of all liens and encumbrances, and that such holder either (i) has
held for at least six months or (ii) has purchased on the open market.




(y)

“Nonqualified Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.











--------------------------------------------------------------------------------

 










(z)

“Officer” means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.




(aa)

“Option” means a stock option granted under the Plan.




(bb)

“Parent” means a corporation, whether now or hereafter existing, in an unbroken
chain of corporations ending with the Company if each of the corporations other
than the Company holds at least 50 percent of the voting shares of one of the
other corporations in such chain.




(cc)

“Performance Period” means the time period during which the performance goals
established by the Administrator with respect to a Performance Unit or
Performance Share, pursuant to Section 9 of the Plan, must be met.




(dd)

“Performance Share” has the meaning set forth in Section 9 of the Plan.




(ee)

“Performance Unit” has the meaning set forth in Section 9 of the Plan.




(ff)

“Plan” means this Angstrom Technologies Corp. 2008 Stock Incentive Plan, as it
may be amended from time to time.




(gg)

“Restricted Stock Award” means Shares that are awarded to a Grantee pursuant to
Section 8 of the Plan.




(hh)

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.




(ii)

“Share” means a share of the Common Stock, as adjusted in accordance with
Section 11 of the Plan.




(jj)

“Stock Appreciation Right” or “SAR” has the meaning set forth in Section 7 of
the Plan.




(kk)

“Subsidiary” means a corporation, domestic or foreign, of which not less than 50
percent of the voting shares are held by the Company or a Subsidiary, whether or
not such corporation now exists or is hereafter organized or acquired by the
Company or a Subsidiary.




3.

Stock Subject to the Plan.  Subject to the provisions of Section 11 of the Plan
and except as otherwise provided in this Section 3, the maximum aggregate number
of Shares that may be subject to Awards under the Plan since the Plan became
effective is 10,000,000 Shares, provided, however, that not more than 1,200,000
Shares may be subject to Awards that are Incentive Stock Options.  The Shares
may be authorized, but unissued, or reacquired Common Stock.














--------------------------------------------------------------------------------

 







If an Award expires or becomes unexercisable without having been exercised in
full the remaining Shares that were subject to the Award shall become available
for future Awards under the Plan (unless the Plan has terminated).




4.

Administration of the Plan.




(a)

Procedure.




(i)

Multiple Administrative Bodies.  The Plan may be administered by different
bodies with respect to different groups of Employees and Consultants.  Except as
provided below, the Plan shall be administered by (A) the Board or (B) a
committee designated by the Board and constituted to satisfy Applicable Law.




(ii)

Rule 16b-3.  To the extent the Board considers it desirable for transactions
relating to Awards to be eligible to qualify for an exemption under Rule 16b-3,
the transactions contemplated under the Plan shall be structured to satisfy the
requirements for exemption under Rule 16b-3.




(iii)

Section 162(m) of the Code.

To the extent the Board considers it desirable for compensation delivered
pursuant to Awards to be eligible to qualify for an exemption from the limit on
tax deductibility of compensation under Section 162(m) of the Code, the
transactions contemplated under the Plan shall be structured to satisfy the
requirements for exemption under Section 162(m) of the Code.




(iv)

Authorization of Officers to Grant Options.  In accordance with Applicable Law,
the Board may, by a resolution adopted by the Board, authorize one or more
Officers to designate Officers and Employees (excluding the Officer so
authorized) to be Grantees of Options and determine the number of Options to be
granted to such Officers and Employees; provided, however, that the resolution
adopted by the Board so authorizing such Officer or Officers shall specify the
total number and the terms (including the exercise price, which may include a
formula by which such price may be determined) of Options such Officer or
Officers may so grant.




(b)

Powers of the Administrator.  Subject to the provisions of the Plan, and in the
case of a Committee or an Officer, subject to the specific duties delegated by
the Board to such Committee or Committee, the Administrator shall have the
authority, in its sole and absolute discretion:




(i)

to determine the Fair Market Value of the Common Stock, in accordance with
Section 2(u) of the Plan;




(ii)

to select the Consultants and Employees to whom Awards will be granted under the
Plan;




(iii)

to determine whether, when, to what extent and in what types and amounts Awards
are granted under the Plan;














--------------------------------------------------------------------------------

 







(iv)

to determine the number of shares of Common Stock to be covered by each Award
granted under the Plan;




(v)

to determine the forms of Award Agreements, which need not be the same for each
grant or for each Grantee, for use under the Plan;




(vi)

to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted under the Plan.  Such terms and conditions, which
need not be the same for each grant or for each Grantee, include, but are not
limited to, the exercise price, the time or times when Options and SARs may be
exercised (which may be based on performance criteria), the extent to which
vesting is suspended during a leave of absence, any vesting acceleration or
waiver of forfeiture restrictions, and any restriction or limitation regarding
any Award or the shares of Common Stock relating thereto, based in each case on
such factors as the Administrator shall determine;




(vii)

to construe and interpret the terms of the Plan and Awards;




(viii)

to prescribe, amend and rescind rules and regulations relating to the Plan,
including, without limiting the generality of the foregoing, rules and
regulations relating to the operation and administration of the Plan to
accommodate the specific requirements of local and foreign laws and procedures;




(ix)

to modify or amend each Award (subject to Section 13 of the Plan);




(x)

to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;




(xi)

to determine the terms and restrictions applicable to Awards;




(xii)

to make such adjustments or modifications to Awards granted to Grantees who are
Employees of foreign Subsidiaries as are advisable to fulfill the purposes of
the Plan or to comply with Applicable Law;




(xiii)

to delegate its duties and responsibilities under the Plan with respect to
sub-plans applicable to foreign Subsidiaries, except its duties and
responsibilities with respect to Employees who are also Officers or Directors
subject to Section 16(b) of the Exchange Act; and




(xiv)

to make all other determinations deemed necessary or advisable for administering
the Plan.




(c)

Effect of Administrator's Decision.  The Administrator's decisions,
determinations and interpretations shall be final and binding on all Grantees
and any other holders of Awards.




5.

Eligibility and General Conditions of Awards.  














--------------------------------------------------------------------------------

 







(a)

Eligibility.  Awards other than Incentive Stock Options may be granted to
Employees and Consultants. Incentive Stock Options may be granted only to
Employees. If otherwise eligible, an Employee or Consultant who has been granted
an Award may be granted additional Awards.




(b)

Maximum Term.  Subject to the following provision, the term during which an
Award may be outstanding shall not extend more than ten years after the Date of
Grant, and shall be subject to earlier termination as specified elsewhere in the
Plan or Award Agreement.




(c)

Award Agreement.  To the extent not set forth in the Plan, the terms and
conditions of each Award, which need not be the same for each grant or for each
Grantee, shall be set forth in an Award Agreement.




(d)

Termination of Employment or Consulting Relationship.  In the event that a
Grantee's Continuous Status as an Employee or Consultant terminates (other than
upon the Grantee's death or Disability), then, unless otherwise provided by the
Award Agreement, and subject to Section 11 of the Plan:




(i)

the Grantee may exercise his or her unexercised Option or SAR, but only within
such period of time as is determined by the Administrator, and only to the
extent that the Grantee was entitled to exercise it at the Date of Termination
(but in no event later than the expiration of the term of such Option or SAR as
set forth in the Award Agreement).  In the case of an Incentive Stock Option,
the Administrator shall determine such period of time (in no event to exceed
three months from the Date of Termination) when the Option is granted.  If, at
the Date of Termination, the Grantee is not entitled to exercise his or her
entire Option or SAR, the Shares covered by the unexercisable portion of the
Option or SAR shall revert to the Plan.  If, after the Date of Termination, the
Grantee does not exercise his or her Option or SAR within the time specified by
the Administrator, the Option or SAR shall terminate, and the Shares covered by
such Option or SAR shall revert to the Plan;




(ii)

the Grantee’s Restricted Stock Awards, to the extent forfeitable immediately
before the Date of Termination, shall thereupon automatically be forfeited;




(iii)

the Grantee’s Restricted Stock Awards that were not forfeitable immediately
before the Date of Termination shall promptly be settled by delivery to the
Grantee of a number of unrestricted Shares equal to the aggregate number of the
Grantee’s vested Restricted Stock Awards;




(iv)

any Performance Shares or Performance Units with respect to which the
Performance Period has not ended as of the Date of Termination shall terminate
immediately upon the Date of Termination.




(e)

Disability of Grantee.  In the event that a Grantee’s Continuous Status as an
Employee or Consultant terminates as a result of the Grantee's Disability, then,
unless otherwise provided by the Award Agreement:














--------------------------------------------------------------------------------

 







(i)

the Grantee may exercise his or her unexercised Option or SAR at any time within
12 months from the Date of Termination, but only to the extent that the Grantee
was entitled to exercise the Option or SAR at the Date of Termination (but in no
event later than the expiration of the term of the Option or SAR as set forth in
the Award Agreement).  If, at the Date of Termination, the Grantee is not
entitled to exercise his or her entire Option or SAR, the Shares covered by the
unexercisable portion of the Option or SAR shall revert to the Plan.  If, after
the Date of Termination, the Grantee does not exercise his or her Option or SAR
within the time specified herein, the Option or SAR shall terminate, and the
Shares covered by such Option or SAR shall revert to the Plan.




(ii)

the Grantee’s Restricted Stock Awards, to the extent forfeitable immediately
before the Date of Termination, shall thereupon automatically be forfeited;




(iii)

the Grantee’s Restricted Stock Awards that were not forfeitable immediately
before the Date of Termination shall promptly be settled by delivery to the
Grantee of a number of unrestricted Shares equal to the aggregate number of the
Grantee’s vested Restricted Stock Awards;




(iv)

any Performance Shares or Performance Units with respect to which the
Performance Period has not ended as of the Date of Termination shall terminate
immediately upon the Date of Termination.




(f)

Death of Grantee.  In the event of the death of an Grantee, then, unless
otherwise provided by the Award Agreement,




(i)

the Grantee’s unexercised Option or SAR may be exercised at any time within 12
months following the date of death (but in no event later than the expiration of
the term of such Option or SAR as set forth in the Award Agreement), by the
Grantee's estate or by a person who acquired the right to exercise the Option or
SAR by bequest or inheritance, but only to the extent that the Grantee was
entitled to exercise the Option or SAR at the date of death.  If, at the time of
death, the Grantee was not entitled to exercise his or her entire Option or SAR,
the Shares covered by the unexercisable portion of the Option or SAR shall
immediately revert to the Plan.  If, after death, the Grantee's estate or a
person who acquired the right to exercise the Option or SAR by bequest or
inheritance does not exercise the Option or SAR within the time specified
herein, the Option or SAR shall terminate, and the Shares covered by such Option
or SAR shall revert to the Plan.




(ii)

the Grantee’s Restricted Stock Awards, to the extent forfeitable immediately
before the date of death, shall thereupon automatically be forfeited;




(iii)

the Grantee’s Restricted Stock Awards that were not forfeitable immediately
before the date of death shall promptly be settled by delivery to the Grantee’s
estate or a person who acquired the right to hold the Stock Grant by bequest or
inheritance, of a number of unrestricted Shares equal to the aggregate number of
the Grantee’s vested Restricted Stock Awards;














--------------------------------------------------------------------------------

 







(iv)

any Performance Shares or Performance Units with respect to which the
Performance Period has not ended as of the date of death shall terminate
immediately upon the date of death.




(g)

Nontransferability of Awards.




(i)

Except as provided in Section 5(g)(iii) below, each Award, and each right under
any Award, shall be exercisable only by the Grantee during the Grantee’s
lifetime, or, if permissible under Applicable Law, by the Grantee’s guardian or
legal representative.




(ii)

Except as provided in Section 5(g)(iii) below, no Award (prior to the time, if
applicable, Shares are issued in respect of such Award), and no right under any
Award, may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Grantee otherwise than by will or by the laws of
descent and distribution (or in the case of Restricted Stock Awards, to the
Company) and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Subsidiary; provided, that the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.




(iii)

To the extent and in the manner permitted by Applicable Law, and to the extent
and in the manner permitted by the Administrator, and subject to such terms and
conditions as may be prescribed by the Administrator, a Grantee may transfer an
Award to:




(A)

a child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law of the Grantee (including
adoptive relationships);




(B)

any person sharing the employee’s household (other than a tenant or employee);




(C)

a trust in which persons described in (A) and (B) have more than 50 percent of
the beneficial interest;




(D)

a foundation in which persons described in (A) or (B) or the Grantee control the
management of assets; or




(E)

any other entity in which the persons described in (A) or (B) or the Grantee own
more than 50 percent of the voting interests;




provided such transfer is not for value.  The following shall not be considered
transfers for value:  a transfer under a domestic relations order in settlement
of marital property rights, and a transfer to an entity in which more than 50
percent of the voting interests are owned by persons described in (A) above or
the Grantee, in exchange for an interest in such entity.














--------------------------------------------------------------------------------

 













6.

Stock Options.




(a)

Limitations.




(i)

Each Option shall be designated in the Award Agreement as either an Incentive
Stock Option or a Nonqualified Stock Option.  Any Option designated as an
Incentive Stock Option:




(A)

shall not have an aggregate Fair Market Value (determined for each Incentive
Stock Option at the Date of Grant) of Shares with respect to which Incentive
Stock Options are exercisable for the first time by the Grantee during any
calendar year (under the Plan and any other employee stock option plan of the
Company or any Parent or Subsidiary (“Other Plans”)), determined in accordance
with the provisions of Section 422 of the Code, that exceeds $100,000 (the
“$100,000 Limit”);




(B)

shall, if the aggregate Fair Market Value of Shares (determined on the Date of
Grant) with respect to the portion of such grant that is exercisable for the
first time during any calendar year (“Current Grant”) and all Incentive Stock
Options previously granted under the Plan and any Other Plans that are
exercisable for the first time during a calendar year (“Prior Grants”) would
exceed the $100,000 Limit, be exercisable as follows:




(1)

The portion of the Current Grant that would, when added to any Prior Grants, be
exercisable with respect to Shares that would have an aggregate Fair Market
Value (determined as of the respective Date of Grant for such Options) in excess
of the $100,000 Limit shall, notwithstanding the terms of the Current Grant, be
exercisable for the first time by the Grantee in the first subsequent calendar
year or years in which it could be exercisable for the first time by the Grantee
when added to all Prior Grants without exceeding the $100,000 Limit; and




(2)

If, viewed as of the date of the Current Grant, any portion of a Current Grant
could not be exercised under the preceding provisions of this Section 6(a)(i)(B)
during any calendar year commencing with the calendar year in which it is first
exercisable through and including the last calendar year in which it may by its
terms be exercised, such portion of the Current Grant shall not be an Incentive
Stock Option, but shall be exercisable as a separate Option at such date or
dates as are provided in the Current Grant.




(ii)

No Employee shall be granted, in any fiscal year of the Company, Options to
purchase more than 4,000,000 Shares. The limitation described in this Section
6(a)(ii) shall be adjusted proportionately in connection with any change in the
Company’s capitalization as described in Section 11 of the Plan.  If an Option
is canceled in the same fiscal year of the Company in which it was granted
(other than in connection with a transaction described in Section 11 of the
Plan), the canceled Option will be counted against the limitation described in
this Section 6(a)(ii).














--------------------------------------------------------------------------------

 







(b)

Term of Option.  The term of each Option shall be stated in the Award Agreement;
provided, however, that in the case of an Incentive Stock Option, the term shall
be 10 years from the date of grant or such shorter term as may be provided in
the Award Agreement.  Moreover, in the case of an Incentive Stock Option granted
to a Grantee who, at the time the Incentive Stock Option is granted, owns stock
representing more than 10 percent of the voting power of all classes of stock of
the Company or any Parent or Subsidiary, the term of the Incentive Stock Option
shall be five years from the date of grant or such shorter term as may be
provided in the Award Agreement.




(c)

Option Exercise Price and Consideration.




(i)

Exercise Price.  The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator and,
except as otherwise provided in this Section 6(c)(i), shall be no less than 100
percent of the Fair Market Value per Share on the Date of Grant.




(A)

In the case of an Incentive Stock Option granted to an Employee who on the Date
of Grant owns stock representing more than 10 percent of the voting power of all
classes of stock of the Company or any Parent or Subsidiary, the per Share
exercise price shall be no less than 110 percent of the Fair Market Value per
Share on the Date of Grant.




(B)

Any Option that is (1) granted to a Grantee in connection with the acquisition
(“Acquisition”), however effected, by the Company of another corporation or
entity (“Acquired Entity”) or the assets thereof, (2) associated with an option
to purchase shares of stock or other equity interest of the Acquired Entity or
an affiliate thereof (“Acquired Entity Option”) held by such Grantee immediately
prior to such Acquisition, and (3) intended to preserve for the Grantee the
economic value of all or a portion of such Acquired Entity Option, may be
granted with such exercise price as the Administrator determines to be necessary
to achieve such preservation of economic value and comply with the requirements
of Sections 409A and 424 of the Code and the Regulations thereunder.




(C)

Any Option that is granted to a Grantee not previously employed by the Company,
or a Parent or Subsidiary, as a material inducement to the Grantee’s commencing
employment with the Company may be granted with such exercise price as the
Administrator determines to be necessary to provide such material inducement,
subject to the requirements of Section 409A of the Code.




(D)

Any Option that is granted to a Grantee with provisions in the Award Agreement
which comply with the requirements of Section 409A of the Code, may be granted
at a price less than Fair Market Value, as the Administrator determines.




(E)

Any Option that is granted to a Grantee that is an independent contractor which
is exempt from the requirements of Section 409A of the Code, may be granted at a
price less than Fair Market Value, as the Administrator determines.




(d)

Waiting Period and Exercise Dates.  At the time an Option is granted, the











--------------------------------------------------------------------------------

 







Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions that must be satisfied before the Option may be
exercised.  An Option shall be exercisable only to the extent that it is vested
according to the terms of the Award Agreement.




(e)

Form of Consideration.  The Administrator shall determine the acceptable form of
consideration for exercising an Option, including the method of payment. In the
case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant.  The acceptable form of
consideration may consist of any combination of cash, personal check, wire
transfer or, subject to the approval of the Administrator:




(i)

pursuant to rules and procedures approved by the Administrator, promissory note;




(ii)

Mature Shares;




(iii)

pursuant to procedures approved by the Committee, (A) through the sale of the
Shares acquired on exercise of the Option through a broker-dealer to whom the
Grantee has submitted an irrevocable notice of exercise and irrevocable
instructions to deliver promptly to the Company the amount of sale or loan
proceeds sufficient to pay the exercise price, together with, if requested by
the Company, the amount of federal, state, local or foreign withholding taxes
payable by the Grantee by reason of such exercise, or (B) through simultaneous
sale through a broker of Shares acquired upon exercise; or




(iv)

such other consideration and method of payment for the issuance of Shares to the
extent permitted by Applicable Law.




(f)

Exercise of Option.




(i)

Procedure for Exercise; Rights as a Shareholder.  




(A)

Any Option granted hereunder shall be exercisable according to the terms of the
Plan and at such times and under such conditions as determined by the
Administrator and set forth in the Award Agreement.




(B)

An Option may not be exercised for a fraction of a Share.




(C)

An Option shall be deemed exercised when the Company receives:




(1) written notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and




(2) full payment for the Shares with respect to which the Option is exercised.
 Full payment may consist of any consideration and method of payment authorized
by the Administrator and permitted by the Award Agreement and the Plan.  














--------------------------------------------------------------------------------

 







(3) Shares issued upon exercise of an Option shall be issued in the name of the
Grantee or, if requested by the Grantee, in the name of the Grantee and his or
her spouse.  Until the stock certificate evidencing such Shares is issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a shareholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option.  The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised.  No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 11 of the Plan.




(4)

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.




7.

Stock Appreciation Rights.




(a)

Grant of SARs.  Subject to the terms and conditions of the Plan, the
Administrator may grant SARs in tandem with an Option or alone and unrelated to
an Option.  Tandem SARs shall expire no later than the expiration of the
underlying Option.




(b)

Exercise of SARs.  SARs shall be exercised by the delivery of a written notice
of exercise to the Company, setting forth the number of Shares over which the
SAR is to be exercised.  Tandem SARs may be exercised:




(i)

with respect to all or part of the Shares subject to the related Option upon the
surrender of the right to exercise the equivalent portion of the related Option;




(ii)

only with respect to the Shares for which its related Option is then
exercisable; and




(iii)

only when the Fair Market Value of the Shares subject to the Option exceeds the
exercise price of the Option.




The value of the payment with respect to the tandem SAR may be no more than 100
percent of the difference between the exercise price of the underlying Option
and the Fair Market Value of the Shares subject to the underlying Option at the
time the tandem SAR is exercised.




(c)

Payment of SAR Benefit.  Upon exercise of a SAR, the Grantee shall be entitled
to receive payment from the Company in an amount determined by multiplying:




(i)

the excess of the Fair Market Value of a Share on the date of exercise over the
SAR exercise price; by




(ii)

the number of Shares with respect to which the SAR is exercised;




provided, that the Administrator may provide in the Award Agreement that the
benefit payable on











--------------------------------------------------------------------------------

 







exercise of a SAR shall not exceed such percentage of the Fair Market Value of a
Share on the Date of Grant, or any other limitation, as the Administrator shall
specify.  As determined by the Administrator, the payment upon exercise of a SAR
may be in cash, in Shares that have an aggregate Fair Market Value (as of the
date of exercise of the SAR) equal to the amount of the payment, or in some
combination thereof, as set forth in the Award Agreement.




(d)

No Employee shall be granted, in any fiscal year, SARs with respect to more than
1,000,000 Shares. The limitation described in this Section 7(d) shall be
adjusted proportionately in connection with any change in the Company’s
capitalization as described in Section 11 of the Plan.  If a SAR is canceled in
the same fiscal year of the Company in which it was granted (other than in
connection with a transaction described in Section 11 of the Plan), the canceled
SAR will be counted against the limitation described in this Section 7(d).




8.

Restricted Stock Awards.  Subject to the terms of the Plan, the Administrator
may grant Restricted Stock Awards to any Employee or Consultant, in such amount
and upon such terms and conditions as shall be determined by the Administrator.




(a)

Administrator Action.

  The Administrator acting in its sole and absolute discretion shall have the
right to grant Restricted Stock to Employees and Consultants under the Plan from
time to time.  Each Restricted Stock Award shall be evidenced by a Restricted
Stock Agreement, and each Restricted Stock Agreement shall set forth the
conditions, if any, which will need to be timely satisfied before the grant will
be effective and the conditions, if any, under which the Grantee’s interest in
the related Stock will be forfeited.  The Administrator may make grants of
Performance-Based Restricted Stock and grants of Restricted Stock that is not
Performance-Based Restricted Stock.




(b)

Performance-Based Restricted Stock.




(i)

Effective Date.  A grant of Performance-Based Restricted Stock shall be
effective as of the date the Administrator certifies that the applicable
conditions described in Section 8(b)(iii) of the Plan have been timely
satisfied.




(ii)

Share Limitation.  No more than 1,000,000 shares of Performance-Based Restricted
Stock may be granted to an Employee or Consultant in any calendar year.




(iii)

Grant Conditions.  The Administrator, acting in its sole and absolute
discretion, may select from time to time Employees and Consultants to receive
grants of Performance-Based Restricted Stock in such amounts as the
Administrator may, in its sole and absolute discretion, determine, subject to
any limitations provided in the Plan.  The Administrator shall make each grant
subject to the attainment of certain performance targets. The Administrator
shall determine the performance targets which will be applied with respect to
each grant of Performance-Based Restricted Stock at the time of grant, but in no
event later than 90 days after the commencement of the period of service to
which the performance targets relate.  The performance criteria applicable to
Performance-Based Restricted Stock grants will be one or more of the following
criteria: (i) Common Stock price; (ii) average annual growth in earnings per
share; (iii) increase in shareholder value; (iv) earnings per share; (v) net
income; (vi) return











--------------------------------------------------------------------------------

 







on assets; (vii) return on shareholders’ equity; (viii) increase in cash flow;
(ix) operating profit or operating margins; (x) revenue growth of the Company;
and (xi) operating expenses.  The related Restricted Stock Agreement shall set
forth the applicable performance criteria and the deadline for satisfying the
performance criteria.




(iv)

Forfeiture Conditions.  The Administrator may make each Performance-Based
Restricted Stock grant (if, when and to the extent that the grant becomes
effective) subject to one, or more than one, objective employment, performance
or other forfeiture condition which the Administrator acting in its sole and
absolute discretion deems appropriate under the circumstances for Employees or
Consultants generally or for a Grantee in particular, and the related Restricted
Stock Agreement shall set forth each such condition and the deadline for
satisfying each such forfeiture condition.  A Grantee’s nonforfeitable interest
in the Shares related to a Performance-Based Restricted Stock grant shall depend
on the extent to which each such condition is timely satisfied.  A Stock
certificate shall be issued (subject to the conditions, if any, described in
this Section 8(b)) to, or for the benefit of, the Grantee with respect to the
number of shares for which a grant has become effective as soon as practicable
after the date the grant becomes effective.




(c)

Restricted Stock Other Than Performance-Based Restricted Stock.




(i)

Effective Date.  A Restricted Stock grant which is not a grant of
Performance-Based Restricted Stock shall be effective (a) as of the date set by
the Administrator when the grant is made or, if the grant is made subject to
one, or more than one, condition, (b) as of the date the Administrator
determines that such conditions have been timely satisfied.  

 

(ii)

Grant Conditions.  The Administrator acting in its sole and absolute discretion
may make the grant of Restricted Stock which is not Performance-Based Restricted
Stock to a Grantee subject to the satisfaction of one, or more than one,
objective employment, performance or other grant condition which the
Administrator deems appropriate under the circumstances for Employees or
Consultants generally or for a Grantee in particular, and the related Restricted
Stock Agreement shall set forth each such condition and the deadline for
satisfying each such grant condition.




(iii)

Forfeiture Conditions.  The Administrator may make each grant of Restricted
Stock which is not a grant of Performance-Based Restricted Stock (if, when and
to the extent that the grant becomes effective) subject to one, or more than
one, objective employment, performance or other forfeiture condition which the
Administrator acting in its sole and absolute discretion deems appropriate under
the circumstances for Employees or Consultants generally or for a Grantee in
particular, and the related Restricted Stock Agreement shall set forth each such
condition and the deadline for satisfying each such forfeiture condition.  A
Grantee’s nonforfeitable interest in the Shares related to a grant of Restricted
Stock which is not a grant of Performance-Based Restricted Stock shall depend on
the extent to which each such condition is timely satisfied.  A Stock
certificate shall be issued (subject to the conditions, if any, described in
this Section 8(c)) to, or for the benefit of, the Grantee with respect to the
number of shares for which a grant has become effective as soon as practicable
after the date the grant becomes effective.











--------------------------------------------------------------------------------

 










(d)

Dividends and Voting Rights.  Each Restricted Stock Agreement shall state
whether the Grantee shall have a right to receive any cash dividends which are
paid with respect to his or her Restricted Stock after the date his or her
Restricted Stock grant has become effective and before the first day that the
Grantee’s interest in such stock is forfeited completely or becomes completely
nonforfeitable.  If a Restricted Stock Agreement provides that a Grantee has no
right to receive a cash dividend when paid, such agreement shall set forth the
conditions, if any, under which the Grantee will be eligible to receive one, or
more than one, payment in the future to compensate the Grantee for the fact that
he or she had no right to receive any cash dividends on his or her Restricted
Stock when such dividends were paid.  If a Restricted Stock Agreement calls for
any such payments to be made, the Company shall make such payments from the
Company’s general assets, and the Grantee shall be no more than a general and
unsecured creditor of the Company with respect to such payments.  If a stock
dividend is declared on such a Share after the grant is effective but before the
Grantee’s interest in such Stock has been forfeited or has become
nonforfeitable, such stock dividend shall be treated as part of the grant of the
related Restricted Stock, and a Grantee’s interest in such stock dividend shall
be forfeited or shall become nonforfeitable at the same time as the Share with
respect to which the stock dividend was paid is forfeited or becomes
nonforfeitable.  If a dividend is paid other than in cash or stock, the
disposition of such dividend shall be made in accordance with such rules as the
Administrator shall adopt with respect to each such dividend.  A Grantee shall
have the right to vote the Shares related to his or her Restricted Stock grant
after the grant is effective with respect to such Shares but before his or her
interest in such Shares has been forfeited or has become nonforfeitable.




(e)

Satisfaction of Forfeiture Conditions.  A Share shall cease to be Restricted
Stock at such time as a Grantee’s interest in such Share becomes nonforfeitable
under the Plan, and the certificate representing such share shall be reissued as
soon as practicable thereafter without any further restrictions related to
Section 8(b) or Section 8(c) and shall be transferred to the Grantee.




9.

Performance Units and Performance Shares.




(a)

Grant of Performance Units and Performance Shares.  Subject to the terms of the
Plan, the Administrator may grant Performance Units or Performance Shares to any
Employee or Consultant in such amounts and upon such terms as the Administrator
shall determine.




(b)

Value/Performance Goals.  Each Performance Unit shall have an initial value that
is established by the Administrator on the Date of Grant.  Each Performance
Share shall have an initial value equal to the Fair Market Value of a Share on
the Date of Grant.  The Administrator shall set performance goals that,
depending upon the extent to which they are met, will determine the number or
value of Performance Units or Performance Shares that will be paid to the
Grantee.




(c)

Payment of Performance Units and Performance Shares.  




(i)

Subject to the terms of the Plan, after the applicable Performance











--------------------------------------------------------------------------------

 







Period has ended, the holder of Performance Units or Performance Shares shall be
entitled to receive a payment based on the number and value of Performance Units
or Performance Shares earned by the Grantee over the Performance Period,
determined as a function of the extent to which the corresponding performance
goals have been achieved.




(ii)

If a Grantee is promoted, demoted or transferred to a different business unit of
the Company during a Performance Period, then, to the extent the Administrator
determines appropriate, the Administrator may adjust, change or eliminate the
performance goals or the applicable Performance Period as it deems appropriate
in order to make them appropriate and comparable to the initial performance
goals or Performance Period.




(d)

Form and Timing of Payment of Performance Units and Performance Shares.  Payment
of earned Performance Units or Performance Shares shall be made in a lump sum
following the close of the applicable Performance Period.  The Administrator may
pay earned Performance Units or Performance Shares in cash or in Shares (or in a
combination thereof) that have an aggregate Fair Market Value equal to the value
of the earned Performance Units or Performance Shares at the close of the
applicable Performance Period.  Such Shares may be granted subject to any
restrictions deemed appropriate by the Administrator.  The form of payout of
such Awards shall be set forth in the Award Agreement pertaining to the grant of
the Award.




10.

Tax Withholding.  The Company shall deduct from all cash distributions under the
Plan any taxes required to be withheld by federal, state, local or foreign
government.  Whenever the Company proposes or is required to issue or transfer
Shares under the Plan, the Company shall have the right to require the recipient
to remit to the Company an amount sufficient to satisfy any federal, state,
local and foreign withholding tax requirements prior to the delivery of any
certificate or certificates for such shares.  A Grantee may pay the withholding
tax in cash, or, if the applicable Award Agreement provides, a Grantee may elect
to have the number of Shares he is to receive reduced by the smallest number of
whole Shares that, when multiplied by the Fair Market Value of the Shares
determined as of the Tax Date (defined below), is sufficient to satisfy federal,
state, local and foreign, if any, withholding taxes arising from exercise or
payment of a grant under the Plan (a “Withholding Election”).  A Grantee may
make a Withholding Election only if the Withholding Election is made on or prior
to the date on which the amount of tax required to be withheld is determined
(the “Tax Date”) by executing and delivering to the Company a properly completed
notice of Withholding Election as prescribed by the Administrator.  The
Administrator may in its sole and absolute discretion disapprove and give no
effect to the Withholding Election.




11.

Adjustments Upon Changes in Capitalization or Change of Control.




(a)

Changes in Capitalization.  Subject to any required action by the shareholders
of the Company, the number of Covered Shares, and the number of shares of Common
Stock which have been authorized for issuance under the Plan but as to which no
Awards have yet been granted or which have been returned to the Plan upon
cancellation or expiration of an Award, as well as the price per share of
Covered Stock, shall be proportionately adjusted for any increase or decrease in
the number of issued shares of Common Stock resulting from a stock split,
reverse stock split, stock dividend, combination or reclassification of the
Common Stock, or











--------------------------------------------------------------------------------

 







any other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.”  Such adjustment shall
be made by the Board, whose determination in that respect shall be final,
binding and conclusive.  Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Covered Stock.




(b)

Change in Control.  In the event of a Change in Control, then the following
provisions shall apply:




(i)

Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, to the extent that an Award is outstanding, it will
terminate immediately prior to the consummation of such proposed action. The
Board may, in the exercise of its sole and absolute discretion in such
instances, declare that any Option or SAR shall terminate as of a date fixed by
the Board and give each Grantee the right to exercise his or her Option or SAR
as to all or any part of the Covered Stock, including Shares as to which the
Option or SAR would not otherwise be exercisable.




(ii)

Merger or Asset Sale. Except as otherwise determined by the Board, in its sole
and absolute discretion, prior to the occurrence of a merger of the Company with
or into another corporation, or the sale of substantially all of the assets of
the Company, in the event of such a merger or sale each outstanding Option or
SAR shall be assumed or an equivalent option or right shall be substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event that the successor corporation or a Parent or
Subsidiary of the successor corporation does not agree to assume the Option or
SAR or to substitute an equivalent option or right, the Board may, in the
exercise of its sole and absolute discretion and in lieu of such assumption or
substitution, provide for the Grantee to have the right to exercise the Option
or SAR as to all or a portion of the Covered Stock, including Shares as to which
it would not otherwise be exercisable. If the Board makes an Option or SAR
exercisable in lieu of assumption or substitution in the event of a merger or
sale of assets, the Administrator shall notify the Grantee that the Option or
SAR shall be fully exercisable for a period of 15 days from the date of such
notice, and the Option or SAR will terminate upon the expiration of such period.
For the purposes of this paragraph, the Option or SAR shall be considered
assumed if, following the merger or sale of assets, the option or right confers
the right to purchase, for each Share of Covered Stock subject to the Option or
SAR immediately prior to the merger or sale of assets, the consideration
(whether stock, cash, or other securities or property) received in the merger or
sale of assets by holders of Common Stock for each Share held on the effective
date of the transaction (and if holders were offered a choice of consideration,
the type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the merger or
sale of assets was not solely common stock of the successor corporation or its
Parent, the Board may, with the consent of the successor corporation and the
participant, provide for the consideration to be received upon the exercise of
the Option or SAR, for each Share subject to the Option or SAR, to be solely
common stock of the successor corporation or its Parent equal in Fair Market
Value to the per Share consideration received by holders of Common Stock in the
merger











--------------------------------------------------------------------------------

 







or sale of assets.




(iii)

Except as otherwise determined by the Board, in its sole and absolute
discretion, prior to the occurrence of a Change in Control other than the
dissolution or liquidation of the Company, a merger of the Company with or into
another corporation, or the sale of substantially all of the assets of the
Company, in the event of such a Change in Control, all outstanding Options and
SARs, to the extent they are exercisable and vested, shall be terminated in
exchange for a cash payment equal to the Change in Control Price (reduced by the
exercise price applicable to such Options or SARs). These cash proceeds shall be
paid to the Grantee or, in the event of death of a Grantee prior to payment, to
the estate of the Grantee or to a person who acquired the right to exercise the
Option or SAR by bequest or inheritance.




12.

Term of Plan.  The Plan shall become effective upon its approval by the
shareholders of the Company within 12 months after the earlier of the date of
its adoption by the Board or the date of its approval by the shareholders. Such
shareholder approval shall be obtained in the manner and to the degree required
under applicable federal and state law.  The Plan shall continue in effect until
the tenth anniversary of adoption of the Plan by the Board, unless terminated
earlier under Section 13 of the Plan.




13.

Amendment and Termination of the Plan.




(a)

Amendment and Termination.  The Board may at any time amend, alter, suspend or
terminate the Plan.




(b)

Shareholder Approval.  The Company shall obtain shareholder approval of any Plan
amendment to the extent necessary and desirable to comply with Rule 16b-3 or
with Section 422 of the Code (or any successor rule or statute or other
applicable law, rule or regulation, including the requirements of any exchange
or quotation system on which the Common Stock is listed or quoted).  Such
shareholder approval, if required, shall be obtained in such a manner and to
such a degree as is required by the applicable law, rule or regulation.




(c)

Effect of Amendment or Termination.  No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Grantee, unless mutually
agreed otherwise between the Grantee and the Administrator, which agreement must
be in writing and signed by the Grantee and the Company.




14.

Conditions Upon Issuance of Shares.




(a)

Legal Compliance.  Shares shall not be issued pursuant to an Award unless the
exercise, if applicable, of such Award and the issuance and delivery of such
Shares shall comply with all relevant provisions of law, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, Applicable Law, and the requirements of
any stock exchange or quotation system upon which the Shares may then be listed
or quoted, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.














--------------------------------------------------------------------------------

 







(b)

Investment Representations.  As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.




15.

Liability of Company.




(a)

Inability to Obtain Authority.  The inability of the Company to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company's counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, shall relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority shall not have
been obtained.




(b)

Grants Exceeding Allotted Shares.  If the Covered Stock covered by an Award
exceeds, as of the date of grant, the number of Shares that may be issued under
the Plan without additional shareholder approval, such Award shall be void with
respect to such excess Covered Stock, unless shareholder approval of an
amendment sufficiently increasing the number of Shares subject to the Plan is
timely obtained in accordance with Section 13 of the Plan.




16.

Reservation of Shares.  The Company, during the term of the Plan, will at all
times reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of the Plan.




17.

Rights of Employees and Consultants.  Neither the Plan nor any Award shall
confer upon a Grantee any right with respect to continuing the Grantee's
employment or consulting relationship with the Company, nor shall they interfere
in any way with the Grantee's right or the Company's right to terminate such
employment or consulting relationship at any time, with or without cause.




18.  

Sub-plans for Foreign Subsidiaries.  The Board may adopt sub-plans applicable to
particular foreign Subsidiaries.  All Awards granted under such sub-plans shall
be treated as grants under the Plan.  The rules of such sub-plans may take
precedence over other provisions of the Plan, with the exception of Section 3,
but unless otherwise superseded by the terms of such sub-plan, the provisions of
the Plan shall govern the operation of such sub-plan.




19.

Construction.

  The Plan shall be construed under the laws of the State of Delaware, to the
extent not preempted by federal law, without reference to the principles of
conflict of laws.








